Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                                   JUDGMENT
                                       
                                       
                                       
In the Interest of A. C., a Child
No. 06-12-00047-CV	


Appeal from the County Court of Cass County, Texas (Tr. Ct. No. 06-D-CCL-220).  Opinion delivered by Justice Moseley, Chief Justice Morriss and Justice Carter participating.



As stated in the Court's opinion of this date, we find no error in the judgment of the court below.  We affirm the judgment of the trial court.
We further order that the appellant pay all costs of this appeal.

RENDERED DECEMBER 6, 2012
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk